United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3090
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                               Jordan Allen Decoteau,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                             Submitted: March 10, 2014
                                Filed: July 14, 2014
                                  ____________

Before COLLOTON, SHEPHERD, and KELLY, Circuit Judges.
                         ____________

COLLOTON, Circuit Judge.

      Jordan A. Decoteau pleaded guilty to the offense of larceny in Indian country,
in violation of 18 U.S.C. §§ 661 and 1153. The district court sentenced him to
twenty-four months’ probation. After Decoteau admitted to violating the terms and
conditions of his probation, the court revoked his probation and resentenced him to
time served, followed by eighteen months’ supervised release. Decoteau then
violated the conditions of his supervised release. The district court1 revoked his
supervised release and sentenced him to fifteen months’ imprisonment. Decoteau
appeals, arguing that his most recent sentence exceeds the maximum authorized by
statute.

       A district court’s authority to impose a prison sentence upon revocation of
supervised release is set forth in 18 U.S.C. § 3583(e)(3). The statute provides that the
sentence may not exceed “the term of supervised release authorized by statute for the
offense that resulted in such term of supervised release.” 18 U.S.C. § 3583(e)(3).
The sentence also may not exceed the absolute maximum revocation sentence
provided in § 3583(e)(3) with respect to the class of “the offense that resulted in the
term of supervised release.” Id.; see United States v. Perkins, 526 F.3d 1107, 1110
(8th Cir. 2008). The absolute maximum is five years for a Class A felony, three years
for a Class B felony, two years for a Class C or D felony, or one year “in any other
case.” 18 U.S.C. § 3583(e)(3).

       The parties disagree about which of Decoteau’s offenses is “the offense that
resulted in the term of supervised release” under which he was revoked. Decoteau
says it is the violation of the conditions of his probation; the government contends it
is Decoteau’s original larceny conviction. On Decoteau’s view, his sentence exceeds
§ 3583(e)(3)’s second limitation, because the probation violation was not a felony and
the maximum revocation sentence is the one-year term that applies to “any other
case.” The government responds that Decoteau’s larceny offense is a class D felony,
see 18 U.S.C. §§ 661, 3559(a)(4), so the maximum sentence authorized is two years’
imprisonment.




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.

                                          -2-
       The government has the better view. The statute governing revocation of
probation provides that a court may “revoke the sentence of probation and resentence
the defendant.” 18 U.S.C. § 3565(a). The district court exercised that authority when
Decoteau violated the conditions of probation under his original sentence for the
larceny offense. The court revoked Decoteau’s probation and resentenced him to
time served, followed by eighteen months’ supervised release. Therefore, when
Decoteau was sentenced to the eighteen months of supervised release, he was
resentenced for his original larceny offense. See United States v. Verkhoglyad, 516
F.3d 122, 130 n.6 (2d Cir. 2008) (“[A] probation violation does not trigger a sentence
for the violation conduct, but a ‘resentence’ on the crime of conviction.”); see also
United States v. Coast, 602 F.3d 1222, 1223 (11th Cir. 2010); United States v.
Huerta–Moran, 352 F.3d 766, 771 (2d Cir. 2003); United States v. Compian–Torres,
320 F.3d 514, 516 (5th Cir. 2003); United States v. Vasquez, 160 F.3d 1237, 1239
(9th Cir. 1998).

       The district court resentenced Decoteau to a term of fifteen months’
imprisonment for the original larceny offense. The maximum revocation sentence
authorized for larceny, a Class D felony, is two years’ imprisonment. The term
imposed was therefore within the maximum authorized by law, and Decoteau’s appeal
is without merit.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-